Citation Nr: 0722848	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-01 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for ischemic heart 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
April 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in February 2007.

The Board in this case has a legal duty to address the "new 
and material evidence" requirement under 38 C.F.R. 
§ 3.156(a) regardless of the actions of the RO.  If the Board 
finds that no new and material evidence has been submitted, 
it is bound by a statutory mandate not to consider the merits 
of the case.  Barnett v. Brown, 8 Vet.App. 1, 4 (1995), aff'd 
83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 
Vet.App. 239, 244 (1993).  


FINDINGS OF FACT

1.  The veteran's claim of service connection for ischemic 
heart disease was previously denied by the RO in a rating 
decision dated December 2000; he was notified of this 
decision and his appellate rights, but did not initiate a 
timely appeal.  

2.  The evidence presented since the December 2000 rating 
decision is cumulative in nature and does not raise a 
reasonable possibility of substantiating the claim.






CONCLUSION OF LAW

New and material evidence sufficient to reopen the claim of 
service connection for ischemic heart disease has not been 
submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

The RO has obtained records of treatment reported by the 
veteran,  For reasons described in further detail 
hereinbelow, a VA examination addressing the etiology of the 
veteran's disorder has not been found to be "necessary" 
under 38 U.S.C.A. § 5103A(d).  

To date, the RO has not afforded the veteran a VA 
examination, with opinions as to the etiology of his claimed 
disorder.  Such opinions are "necessary" under 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159 when: (1) there is competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period, (3) there is 
an indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
these four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.

In this case, however, the veteran has not presented evidence 
indicating a nexus between his current heart disease and 
service.  Thus, there exists no reasonable possibility that a 
VA examination would result in findings favorable to the 
veteran.  Accordingly, the Board finds that an etiology 
opinion is not "necessary."  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in April 2002 and March 2004 letters.  By these 
letters, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  
The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.
The requirements for adequacy of VCAA notice were further 
clarified by the Court in Mayfield v. Nicholson, 20 Vet.App. 
537 (2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed February 2003 rating decision.  
However, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the March 2006 
Supplemental Statement of the Case (SSOC),  the RO notified 
the veteran of the evidence necessary to establish both 
disability ratings and effective dates in compliance with 
these requirements.  Id. 

The Board is also aware of the considerations of the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding the need 
for notification of the evidence and information that is 
necessary to reopen a claim and what is necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  However, there is no violation in this case.  In the 
April 2002 and March 2004 letters, the veteran was advised of 
both the type of evidence needed to reopen his claim and what 
was necessary to establish entitlement to the claimed 
benefit.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. 
§ 5108, however, "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

In October 2000, the veteran filed a claim for service 
connection for a heart condition.  The evidence of record at 
the time of the December 2000 denial of service connection 
included the veteran's service medical records and outpatient 
VA treatment records from March 1999 to October 2000.  The 
veteran was informed of the RO's decision in a December 2000 
letter.  However, he did not file a timely Notice of 
Disagreement (NOD).  Therefore, the December 2000 rating 
decision is final and may not be reopened in the absence of 
new and material evidence.  38 U.S.C.A. § 7105(a).

Since the December 2000 rating decision, the additional 
evidence received includes treatment records from a VAMC 
dated from January 2001 to November 2005, treatment records 
from a private medical facility dated from June 2002 to May 
2004, and a transcript of his hearing before the Board in 
February 2007.  These medical records are replete with 
reference to treatment the veteran received for ischemic 
heart disease and in the February 2007 Board hearing, he 
testified that his heart condition began in service.  

The Board finds the additional evidence received since the 
December 2000 rating decision is not "new" because it is 
merely duplicative of the material that was of record at the 
time of the earlier decision.  The additional medical 
evidence does not show a nexus between the currently 
demonstrated heart disease and the veteran's period of active 
service.  The Board is aware that in his February 2007 
hearing testimony, the veteran indicated that his heart 
disease was related to his active duty service.  He, however, 
has not been shown to possess the requisite medical training 
or credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Therefore, this additional evidence, as such, does not relate 
to an unestablised fact and cannot raise a reasonable 
possibility of substantiating the veteran's claim.  
Consequently, the veteran has not presented new and material 
evidence sufficient to reopen the claim of service connection 
for ischemic heart disease, and the appeal must be denied on 
this basis.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for ischemic heart disease, 
the appeal to this extent is denied.  


____________________________________________
N.R. Robin 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


